953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles JONES, Plaintiff-Appellant,v.Wade L. KNIGHT, C.O. II;  Charles McClain, C.O. II;  A.N.Wright, C.O. II;  B.J. Allen, C.O. IV;  W.B.Bridges, C.O. V;  Petty, C.O.;Presbury, C.O. III,Defendants-Appellees.Charles JONES, Plaintiff-Appellant,v.Arnold J. HOPKINS, Commissioner of Corrections;  Howard N.Lyles, Warden, Maryland Penitentiary;  Bernard Smith,Assistant Warden, Maryland Penitentiary;  Hollis Thompson,Correctional Officer VI Shift Commander, MarylandPenitentiary;  I.A. Hawkins, Correctional Officer V, ShiftDuty Captain;  Lawrence Carpenter, Security Chief, MarylandPenitentiary;  Danny Staten, Correctional Officer II,Defendants-Appellees.
Nos. 91-6086, 91-6087.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 27, 1991.Decided Jan. 22, 1992.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-87-1550-JFM;  CA-88-195-JFM)
Charles Jones, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Charles Jones appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).   Our review of the records and the district court's opinions accepting the recommendations of the magistrate judge discloses that these appeals are without merit.


2
Accordingly, we affirm on the reasoning of the district court.   Jones v. Knight, No. CA-87-1550-JFM (D.Md. June 4, 1991);  Jones v. Hopkins, No. CA-88-195-JFM (D.Md. May 29, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.